DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As per Claim 1 (and similarly claims 9 and 17):
“said words in said electronic textual document” in lines 8-9 of claim 1 is interpreted as a phrase (not where “said words” is a phrase by itself [which would be ambiguous because there are two sets of words preceding “said words”])
As per Claim 3 (and similarly claims 11 and 19):
“a computer network” in lines 2-3 of claim 3 is interpreted as the same “computer network” as “a computer network” in lines 1-2 of claim 1 (such that it is not ambiguous which “a computer network” is the one that “said computer network” in line 3 of claim 3 is supposed to refer to).
As per Claim 4 (and similarly claim 12):
“the,” “of,” “and,” and “to.” are interpreted as stop words that are “the”, “of”, “and”, and “to” (i.e. the comma/period after each word is not needed for the word to be considered a stop word).
As per Claim 17:
“the actions” in line 3 of claim 17 is not interpreted as lacking antecedent basis.
Claim Objections
Claims 1, 5, 8, 9, 13, 16, 17, and 20, are objected to because of the following informalities: 
As per Claim 1 (and similarly claim 9 and 17):
The 5th to last line of claim 1 recites “said electronic document” which should be --said electronic textual document-- (“said” requires an exact repetition of a previously recited phrase whereas “the” does not).
As per Claim 5 (and similarly claim 13):
“said words from said electronic textual document” in lines 3-4 of claim 5 should be –said words in said electronic textual document—(“said” requires an exact repetition of a previously recited phrase whereas “the” does not).
As per Claim 8 (and similarly claims 16 and 20):
“said vulnerability database” in line 4 of claim 8 should be –said database--(“said” requires an exact repetition of a previously recited phrase whereas “the” does not)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1 (and similarly claims 9 and 17):
 “a frequency of occurrence of words” (singular frequency of occurrence of multiple words) in line 5 of claim 1 is unusual in the context of natural language processing, because each word typically has its own frequency of occurrence such that it is not clear if Applicant is trying to claim: 
1. a single frequency of occurrence, where the single frequency of occurrence is the number of times that “words” collectively occur
Or
2. where each of the “words” has a respective frequency of occurrence (which is inconsistent with the claim language because then there are multiple frequencies, and not a singular frequency)
	Additionally, as per Claim 17:
	“the instructions” in lines 2-3 of claim 17 is ambiguous when there is more than one code section (each code section has its own plurality of instructions and when there are multiple code sections it is not clear which code section’s instructions is the one that “the instructions” in lines 2-3 of claim 17 is supposed to refer to).	

	As per Claim 6 (and similarly claim 14):
	“a frequency of occurrence of words” in lines 2-3 of claim 6 and in lines 3-4 of claim 6 include the same issue as “a frequency of occurrence of words” (singular frequency of occurrence of multiple words) in line 5 of claim 1.
	Additionally, it is not clear if Applicant meant to claim where frequency of occurrence of words in a body of said electronic textual document and in metadata associated with said electronic textual document is:
	1. the number of occurrences of word(s) in both the body and the metadata
	Or
	2. where frequency of occurrence of word(s) is determined for the body and where a separate frequency of occurrence of word(s) is determined for the metadata.
	Additionally, for claim 14:
	“said computer executable instruction confirmed to determine a frequency of occurrence of words in said electronic textual document are further configured to” is unusual language.  “said computer executable instruction confirmed to determine a frequency of occurrence of words in said electronic textual document” lacks antecedent basis (“said” requires an exact repetition of previously recited language).  “are further configured to:” grammatically refers to a plural entity but appears to be intended to refer to “computer executable instruction” (singular).  It is also unusual for an instruction to be configured to perform a step (instructions are typically used to cause a processor to perform a step).
Allowable Subject Matter
Claims 1, 9, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8, 10-16, and 18-20, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and similarly claim[s] 9 and 17, and consequently claim[s] 2-8, 10-16, and 18-20, which depend on claim[s] 1, 9, and 17), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) An automated method for monitoring and routing of electronic documents received at a computer network, comprising: receiving at a processor of a document cyber risk evaluation computer an electronic textual document; determining at said processor a frequency of occurrence of words in said electronic textual document; causing said processor to communicate with a database containing known cyber vulnerabilities associated with words, and identifying at said processor a collection of said words in said electronic textual document that are present in said database; converting at said processor said collection of said words (i.e. the identified collection of words in the electronic textual document that are present in the database containing known cyber vulnerabilities associated with words) into input vectors configured as input to a probabilistic neural network (PNN); causing at said processor said PNN to classify said electronic textual document, using said input vectors, as one of accept, quarantine, or deny; and routing said electronic document at said processor based on a classification of said input vectors to cause one of releasing said electronic textual document to a user computer on said computer network, storing said electronic textual document in memory for further analysis before releasing said electronic textual document to a user, and deleting said electronic textual document from said computer network
O. Mendsaikhan, H. Hasegawa, Y. Yamaguchi and H. Shimada, "Identification of Cybersecurity Specific Content Using the Doc2Vec Language Model," 2019 IEEE 43rd Annual Computer Software and Applications Conference (COMPSAC), 2019, pp. 396-401, doi: 10.1109/COMPSAC.2019.00064. teaches “It has become more challenging for the security analysts to identify cyber threat related content on the Internet because of the vast amount of publicly available digital texts. In this research, we proposed building an autonomous system for extracting cyber threat information from publicly available information sources. We tested a neural embedding method called doc2vec as a natural language filter for the proposed system. With cybersecurity-specific training data and custom preprocessing, we were able to train a doc2vec model and evaluate its performance. According to our evaluation, the natural language filter was able to identify cybersecurity specific natural language text with 83% accuracy” (Abstract).
2019/0197240 teaches “users may later review files that had been quarantined on the secure storage 430 to accept their transfer and/or delete the file from the secure storage 430” (paragraph 71).
Classification of documents based on vectors.
Lee, L. H., Rajkumar, R., & Isa, D. (2012). Automatic folder allocation system using bayesian-support vector machines hybrid classification approach. Applied Intelligence, 36(2), 295-307. doi:http://dx.doi.org/10.1007/s10489-010-0261-0 teaches vectorization of documents (Section 2) but also appears to teach away from this approach.  This reference also does not appear to describe classifying documents based on input vectors converted from a collection of words in the document which are also present in a cyber vulnerabilities database.
5832470 teaches “Contents of documents are expressed by word vectors constituted by a line of the frequency of appearance of key words and similarities between the word vectors are calculated to collect similar documents so that the documents are classified” (col. 1, lines 48-53).
6826724 teaches “a document classification device capable of automatically extracting a word characteristic vector from a document, and classifying the document based on the characteristic vector, thereby making it possible to automatically classify the documents using meaningful differences”
2003/0217066 teaches “a feature vector generating dictionary in which words for use in the feature vector generation are registered. Thus, the feature vectors of the words are automatically extracted from the documents, and the documents are classified on the basis of the feature vectors, thereby to realize the automatic classification which uses semantic differences”
2003/0225755 teaches “classifying the multiple documents into a plurality of document groups by a clustering method using the word vectors” (claim 1).
2018/0357531 teaches “Similarity between these class vectors and word vectors are used as features to classify a document to a class” (paragraph 9).
2020/0364349 teaches “Doc2Vec is a feature engineering technique used to generate document vector, which acts as input to the classifier to identify at-risk systems. In this context, “document” refers to a discussion In Doc2Vec, first, a vector representation of each word in the document in computed by taking into account the words around it (to maintain context) and then these word vectors are averaged to get a representation of the document. Doc2Vec may be implemented using the gensim library in Python” (paragraph 81).  Paragraph 30 describes a National Vulnerability Database (NVD).
9361377 teaches “a word-based classifier that determines whether a digital item is to be categorized as including a particular type of content may include word vectors of words derived from training documents that were pre-classified as including the particular type of content. To illustrate, a classifier that determines whether a digital item includes pornography may include word vectors of words derived from documents that were pre-classified as pornography. Therefore, a particular classification system may be quickly and easily modified by re-classifying the training documents and retraining the classifiers.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 10/20/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658